DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 
Response to Amendment
The Amendment filed 1 July 2022 has been entered.  Claims 1 – 3 and 6 – 12 remain pending in the application.  Claims 22 and 24 are new claims commensurate in scope with claim 1 and therefore are under consideration.  
	The examiner also notes no claim 23 is presented.  This Office Action will refer to all claims with their as-written number in the claim set submitted 1 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 6 – 12, 22, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1, as amended, requires first and second reinforcement layers respectively comprising first and second non-ballistic materials (see ll. 4 – 5 and 11 of the claim).  The as-filed specification does not describe, explicitly or implicitly, reinforcement layers comprising non-ballistic materials.  In particular, the term “non-ballistic” and grammatical equivalents thereof do not appear in the specification.  Moreover, the term “ballistic” only appears in the Background section of the specification in relation to ceramics being a lightweight means to defeat ballistic impacts (e.g. ¶ [0005]).  Accordingly, claim 1 fails to comply with the written description requirement.
	Regarding claims 2, 3, 6 – 12, and 22, each of claims 2, 3, 6 – 12, and 22 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2, 3, 6 – 12, and 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 1.
	Regarding claim 24, claim 24 requires first and second non-ballistic layers (see ll. 4 – 5 and 11 of the claim).  The as-filed specification does not describe, explicitly or implicitly, reinforcement layers comprising non-ballistic materials.  In particular, the term “non-ballistic” and grammatical equivalents thereof do not appear in the specification.  Moreover, the term “ballistic” only appears in the Background section of the specification in relation to ceramics being a lightweight means to defeat ballistic impacts (e.g. ¶ [0005]).  Accordingly, claim 24 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 6 – 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dry (US 2016/0195367 A1) in view of Vane (US 5,445,693 A) and Smith (GB 2,492,585 A).
	Regarding claim 1, Dry discloses a ceramic composite for an armor plate (“armor articles” including in part a “ceramic plate”, e.g. “armor article” 10 comprising “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004] – [0028], [0034] – [0039]), the ceramic composite comprising: 
	a ceramic layer (the “ceramic plate”, e.g. “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0007] – [0009], [0013] – [0016], [0023], [0027], [0028]); 
	a first reinforcement layer, the first reinforcement layer comprising a first non-ballistic material, the first non-ballistic material comprising unidirectional glass fiber reinforced plastic arranged in a first reinforcement orientation (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits” comprising “unidirectional (UD) E-glass or S-glass fabrics”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40: e.g. Fig. 1; ¶¶ [0004], [0005], [0010] – [0015], [0027]); and 
	a second reinforcement layer comprising a second non-ballistic material, the second non-ballistic material comprising unidirectional glass fiber reinforced plastic arranged in a second reinforcement orientation (another one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits” comprising “unidirectional (UD) E-glass or S-glass fabrics”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40: e.g. Fig. 1; ¶¶ [0004], [0005], [0010] – [0015], [0027]), 
	wherein the first reinforcement layer and the second reinforcement layer are attached to the ceramic layer (e.g. Fig. 1; ¶¶ [0004], [0027]). 
	With respect to Dry’s first and second reinforcement layers respectively comprising first and second non-ballistic materials, Dry states “Ballistic fabrics are fabrics (woven or nonwoven) of synthetic polymer fibers which exhibit resistance to penetration by projectiles” (e.g. ¶ [0010]).  Dry further states “The second polymer laminate may be the same or different from the polymer backer laminate, but includes two or more layers of ballistic fabric as described above or alternatively at least one layer of ballistic fabric along with layers of other types of fabric such as graphite or fiberglass” (e.g. ¶ [0014]).  Accordingly, per Dry’s definitions, a glass fiber reinforced plastic, e.g. unidirectional glass fabrics (e.g. ¶ [0011]) is a non-ballistic material.
	Although Dry is not explicit as to the first and second non-ballistic materials being configured to increase the strength and stiffness of the ceramic layer or the first and second reinforcement orientations not aligning, these features would have been obvious in view of Vane and Smith.
	Vane discloses glass fiber reinforced plastics comprising a plurality of layers, e.g. unidirectional layers at 0°, ±45°, and 90° orientations although other orientations are permissible, such that a predictable and high strength isotropic composite is achieved (as compared to random non-wovens or wovens: e.g. Col. 1, l. 11, to Col. 5, l. 28).
	Dry’s ceramic composite is used to armor people and/or vehicles, where ceramic based armors include fabrics to catch bullet fragments or fragments of the ceramic after it has been impacted (e.g. ¶¶ [0002] – [0004], [0028]).  Accordingly, one of ordinary skill in the art would have understood the critical importance to provide an armor which performs as designed, and Vane provides a means to do so.  Additionally, both Dry (e.g. ¶ [0012]) and Vane (e.g. Col. 2, l. 57, to Col. 3, l. 2; Col. 3, ll. 41 – 58) discuss similar effects of the number of layers in a glass fiber reinforced plastic and the angles of orientation when using unidirectional fabrics, namely that additional offset angles in additional layers improves performance of a fiber reinforced plastic.
	Smith discloses a casing for ceramic tiles in armor where glass fibers in a first layer are perpendicular, i.e. at 90°, to those in a second layer are useful for restricting movement of ceramic tiles such that the glass fibers strengthen and stiffen the ceramic (e.g. p. 1, ll. 1 – 5; p. 2, l. 3, to p. 6, l. 20).  Since Vane describes multiple pairs at 90° but where a given pair is not at 90° with respect to another pair, e.g. a 0°/90° pair with respect to a +45°/-45° pair, it therefore follows the additional orientations not aligned with the first pair, or the layers of the first pair, add additional strengthening and stiffening to a glass fiber reinforced plastic.
	Observing Dry employs unidirectional glass fabrics (e.g. ¶ [0011]), as stated previously, it would have been obvious to modify Dry’s first and second non-ballistic materials to be configured to increase the strength and stiffness of the ceramic layer such that the first reinforcement orientation and the second reinforcement orientation do not align, the motivation being to add further and predictable strength and stiffness to the ceramic composite for its use in armor applications.
	Given Dry’s “polymer backer”, “cover layer, and “second polymer laminate” similarly comprise at least two layers and are located on opposite sides of the ceramic layer (e.g. Fig. 1; ¶¶ [0012] – [0015]), the above modification Vane and Smith suggest would have been understood to apply to one or more of the “polymer backer”, “cover layer, and “second polymer laminate”.  Therefore, the different alignments of the first and second reinforcement orientations applies to one or more layers within a given one of the first and second reinforcement layers and/or different layers in the first and second reinforcement layers.
	Regarding claim 2, in addition to the limitations of claim 1, Dry discloses the ceramic composite comprises a lateral axis and a longitudinal axis (e.g. a horizontal and vertical axis of the armor shown in Fig. 1).  Per the discussion in the 35 U.S.C. 103 rejection of claim 1, Vane and Smith suggest modifications for the first reinforcement orientation to be a first multi-axial orientation.
	Regarding claim 3, in addition to the limitations of claim 2, per the discussion in the 35 U.S.C. 103 rejection of claim 1, Vane and Smith also suggest modifications for the second reinforcement orientation to be a second multi-axial orientation.
	Regarding claim 6, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Dry discloses the first reinforcement layer and the second reinforcement layer are on opposing sides of the ceramic layer (as provided by, e.g., a reinforcement layer in “polymer backer” 20 on one side of the “ceramic plate” 30 and a reinforcement layer in either of the “cover layer” for “self-repair conduits” 40: e.g. Fig. 1; ¶¶ [0004], [0005], [0012], [0014], [0015], [0027]).
	Regarding claim 7, in addition to the limitations of claim 1, Dry discloses the first reinforcement layer and the second reinforcement layer are both on a front side of the ceramic core or both on a back side of the ceramic core (as provided by a plurality of reinforcement layers in the same one of “polymer backer” 20, the “cover layer” for “self-repair conduits” 40, or one reinforcement layer each being accounted by the “cover layer” for “self-repair conduits” 40 on a single side of the “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0005], [0012], [0014], [0015], [0027]).
	Regarding claim 8, in addition to the limitations of claim 1, Vane discloses the first reinforcement orientation is offset from the second reinforcement orientation by an angle between, e.g., 45 degrees (e.g. ¶ [0012])
	Regarding claim 9, in addition to the limitations of claim 1, Dry discloses the ceramic composite further comprises a third non-ballistic material which, when modified for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 per Vane and Smith, is configured to increase the strength and stiffness of the ceramic layer, the third non-ballistic material comprising unidirectional glass fiber reinforced plastic arranged in a third reinforcement orientation, wherein the third reinforcement orientation does not align with at least one of the first reinforcement orientation or the second reinforcement orientation (as provided by any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, or any layer in the “polymer backer”, the “second polymer laminate”, or the “cover layer”, e.g. “polymer backer” 20 or “cover layer” for “self-repair conduits” 40, or a layer in the “polymer backer” 20 or “cover layer” for “self-repair conduits” 40 but not corresponding to the first and second reinforcement layers as discussed in the 35 U.S.C. 103 rejection of claim 1: e.g. Fig. 1; ¶¶ [0004], [0005], [0010], [0012], [0014], [0015], [0027]).
	Regarding claim 10, in addition to the limitations of claim 9, Dry discloses the third reinforcement orientation aligns with at least one of the first reinforcement orientation or the second reinforcement orientation (e.g. ¶ [0012] describes numbers of layers ranging from 2 to 1000, inclusive, and fiber orientation offsets ranging from 10 to 90 degrees, inclusive, which, when taken in combination in view of Vane, provide at least one reinforcement layer aligned with one of the first reinforcement orientation or the second reinforcement orientation).
	Regarding claim 11, in addition to the limitations of claim 1, Dry discloses the first reinforcement orientation or the second reinforcement orientation is uni-axial (as an individual reinforcement layer within any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, or any layer in the “polymer backer”, the “second polymer laminate”, or the “cover layer”, e.g. “polymer backer” 20 or “cover layer” for “self-repair conduits” 40, or a layer in the “polymer backer” 20 or “cover layer” for “self-repair conduits” 40: e.g. ¶¶ [0011], [0012]), and are desirable as such in view of Vane (e.g. Col. 1, l. 11, to Col. 5, l. 28).
	Regarding claim 12, in addition to the limitations of claim 1, Dry discloses at least one of the first reinforcement orientation or the second reinforcement orientation is multi-axial (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits”, or any layer in the “polymer backer”, the “second polymer laminate”, or the “cover layer”, e.g. “polymer backer” 20 or “cover layer” for “self-repair conduits” 40 or a layer in the “polymer backer” 20 or “cover layer” for “self-repair conduits” 40,  considered as a whole or as a layer therein formed as a woven fabric: e.g. ¶¶ [0011], [0012]), and are desirable as such in view of Vane (e.g. Col. 1, l. 11, to Col. 5, l. 28).
	Regarding claim 22, in addition to the limitations of claim 1, since the non-ballistic material Vane and Smith disclose adds further and predictable strength and stiffness to the ceramic composite for its use in armor applications, it would have been obvious to use the same material for both the first and second non-ballistic materials in order to further ensure said advantages.
	Regarding claim 24, Dry discloses a ceramic composite for an armor plate (“armor articles” including in part a “ceramic plate”, e.g. “armor article” 10 comprising “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004] – [0028], [0034] – [0039]), the ceramic composite comprising: 
	a ceramic layer (the “ceramic plate”, e.g. “ceramic plate” 30: e.g. Fig. 1; ¶¶ [0004], [0007] – [0009], [0013] – [0016], [0023], [0027], [0028]); 
	a first non-ballistic layer comprised of unidirectional glass fiber reinforced plastic arranged in a first reinforcement orientation (any one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits” comprising “unidirectional (UD) E-glass or S-glass fabrics”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40: e.g. Fig. 1; ¶¶ [0004], [0005], [0010] – [0015], [0027]); and 
	a second non-ballistic layer comprised of unidirectional glass fiber reinforced plastic arranged in a second reinforcement orientation (another one of “polymer backer” affixed to a back surface of the “ceramic plate”, “second polymer laminate” affixed to a front surface of the “ceramic plate”, or “cover layer” for “self-repair conduits” comprising “unidirectional (UD) E-glass or S-glass fabrics”, e.g. “polymer backer” 20, “cover layer” for “self-repair conduits” 40: e.g. Fig. 1; ¶¶ [0004], [0005], [0010] – [0015], [0027]), 
	wherein the first non-ballistic layer and the second non-ballistic layer are bonded to the ceramic layer (e.g. Fig. 1; ¶¶ [0004], [0027]). 
	With respect to Dry’s first and second non-ballistic layers being non-ballistic, Dry states “Ballistic fabrics are fabrics (woven or nonwoven) of synthetic polymer fibers which exhibit resistance to penetration by projectiles” (e.g. ¶ [0010]).  Dry further states “The second polymer laminate may be the same or different from the polymer backer laminate, but includes two or more layers of ballistic fabric as described above or alternatively at least one layer of ballistic fabric along with layers of other types of fabric such as graphite or fiberglass” (e.g. ¶ [0014]).  Accordingly, per Dry’s definitions, a glass fiber reinforced plastic, e.g. unidirectional glass fabrics (e.g. ¶ [0011]) is a non-ballistic material.
	Although Dry is not explicit as to the first and second non-ballistic layers being configured to increase the strength and stiffness of the ceramic layer or the first and second reinforcement orientations not aligning, these features would have been obvious in view of Vane and Smith.
	Vane discloses glass fiber reinforced plastics comprising a plurality of layers, e.g. unidirectional layers at 0°, ±45°, and 90° orientations although other orientations are permissible, such that a predictable and high strength isotropic composite is achieved (as compared to random non-wovens or wovens: e.g. Col. 1, l. 11, to Col. 5, l. 28).
	Dry’s ceramic composite is used to armor people and/or vehicles, where ceramic based armors include fabrics to catch bullet fragments or fragments of the ceramic after it has been impacted (e.g. ¶¶ [0002] – [0004], [0028]).  Accordingly, one of ordinary skill in the art would have understood the critical importance to provide an armor which performs as designed, and Vane provides a means to do so.  Additionally, both Dry (e.g. ¶ [0012]) and Vane (e.g. Col. 2, l. 57, to Col. 3, l. 2; Col. 3, ll. 41 – 58) discuss similar effects of the number of layers in a glass fiber reinforced plastic and the angles of orientation when using unidirectional fabrics, namely that additional offset angles in additional layers improves performance of a fiber reinforced plastic.
	Smith discloses a casing for ceramic tiles in armor where glass fibers in a first layer are perpendicular, i.e. at 90°, to those in a second layer are useful for restricting movement of ceramic tiles such that the glass fibers strengthen and stiffen the ceramic (e.g. p. 1, ll. 1 – 5; p. 2, l. 3, to p. 6, l. 20).  Since Vane describes multiple pairs at 90° but where a given pair is not at 90° with respect to another pair, e.g. a 0°/90° pair with respect to a +45°/-45° pair, it therefore follows the additional orientations not aligned with the first pair, or the layers of the first pair, add additional strengthening and stiffening to a glass fiber reinforced plastic.
	Observing Dry employs unidirectional glass fabrics (e.g. ¶ [0011]), as stated previously, it would have been obvious to modify Dry’s first and second non-ballistic layers to be configured to increase the strength and stiffness of the ceramic layer such that the first reinforcement orientation and the second reinforcement orientation do not align, the motivation being to add further and predictable strength and stiffness to the ceramic composite for its use in armor applications.
	Given Dry’s “polymer backer”, “cover layer, and “second polymer laminate” similarly comprise at least two layers and are located on opposite sides of the ceramic layer (e.g. Fig. 1; ¶¶ [0012] – [0015]), the above modification Vane and Smith suggest would have been understood to apply to one or more of the “polymer backer”, “cover layer, and “second polymer laminate”.  Therefore, the different alignments of the first and second reinforcement orientations applies to one or more layers within a given one of the first and second reinforcement layers and/or different layers in the first and second reinforcement layers.

Response to Arguments
Applicant’s arguments, see pp. 6 – 7, filed 1 July 2022, with respect to the rejections of claims 1 – 13 and 15 – 21 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vane and Smith as secondary references with respect to Dry.
	Applicant asserts patentability of the claims in view of Dry failing to teach non-ballistic materials/layers as required of the claims.  However, notwithstanding the issues under 35 U.S.C. 112 with respect to the term “non-ballistic”, Dry differentiates ballistic fabrics from other fabrics, thereby deeming such other fabrics and non-ballistic fabrics, and Vane and Smith provide disclosures supporting the non-ballistic nature of Dry’s disclosure in a manner consistent with the claimed arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783